DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently, claims 1-9 are pending for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 18, 2020 has been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference number 32 in Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1  recites the limitation “a cellulose fiber disposed such that a main fiber orientation direction is a first direction” and “a plurality of cellulose fibers … each of which is the cellulose fiber disposed such that the main fiber orientation is the first direction”. The limitations are indefinite because it is unclear what direction is a “main” direction. When discussing a single fiber as in the first limitation it is unclear whether the “main” orientation is considered with respect to the length or the width of the yarn. When discussing a plurality of fibers as in the second limitation, it is unclear whether the “main” orientation refers to the length or width of the fiber as in the first limitation, or whether it refers to the direction the majority of the plurality of fibers are oriented. In the case of the latter, it is further unclear whether each fiber 
Claim 1 also recites the limitation “the first direction forms an angle of equal to or less than 45 degrees with respect to a direction of an external force applied from an outside to an outer surface of the fiber structure”. The limitation is indefinite because it is unclear if any structure is imparted. For example, it is unclear whether the force is transient or if it is permanently applied thus providing a permanent stressor on the structure. In both cases it is unclear what structure is imparted by the limitation. Additionally, it is further unclear what structure, location, etc. “an outside” is with respect to.
Claims 2 and 9 recite similar limitations as claim 1 with respect to the main fiber orientation for a singular cellulose fiber and a plurality of cellulose fibers and defining structure with respect to a force, and are indefinite for the same reasons as discussed with respect to claim 1 above.
Claims 2 and 9 also recite the limitation “the fiber structure has an accommodation space that accommodates and accommodated article therein”. The limitation is indefinite because it is unclear whether the structure of the accommodated article is positively recited.
Claims 3 and 4 recite limitations similar to claim 1 by defining structure with respect to a force and are indefinite for the same reasons with respect to claim 1 above.
Claim 5 is rejected under 112(b) based on its dependency from claim 4, rejected above.
Claims 6-8 are rejected under 112(b) based on their dependency from claim 1, rejected above.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-5 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Koller (US 3085922).
With respect to claims 1 and 3, Koller teaches a structure comprising a selected combination of parallel filamentary structures (fiber and plurality of fibers) and a binder such that the filamentary structures and binder cooperate to produce a self-supporting fibrous sheeting (material that binds a plurality of cellulose fibers to each other) (col. 1, lines 24-29). The faces of the sheet material are composed essentially of fiber ends (col. 1, lines 68-72). The ends of substantially all fibers in the sheet touch at least one face, whereas both ends of a substantial number of the fibers in the sheet touch both faces (a main fiber orientation is a first direction) (col. 1, lines 68-72). The binder may be cured (crosslinking material) (col. 3, lines 12-14). Typical fibers and filaments which may be used in the invention include cellulose derivatives, regenerated cellulose, and cotton (col. 4, lines 5-36).
It is the position of the Examiner that there is sufficient specificity in the disclosure of Koller than one of ordinary skill in the art could envision an embodiment where the fibers are cellulose fibers based on the teachings of Koller. However, in the alternative, it would have been 
With respect to the first direction being oriented with respect to a force, as discussed above in the 112(b) rejection it is unclear whether this limitation imparts structure to the claimed fiber structure. Koller teaches the claimed recited structure as stated in the above rejection, and therefore is interpreted as being capable of performing in the manner claimed, i.e., receiving an external force at an angle less than 45 degrees with respect to the first direction.

With respect to claim 2, Koller teaches a structure comprising a selected combination of parallel filamentary structures (fiber and a plurality of fibers) and a binder such that the filamentary structures and binder cooperate to produce a self-supporting fibrous sheeting (material that binds a plurality of cellulose fibers to each other) (col. 1, lines 24-29). The faces of the sheet material are composed essentially of fiber ends (col. 1, lines 68-72). The ends of substantially all fibers in the sheet touch at least one face, whereas both ends of a substantial number of the fibers in the sheet touch both faces (a main fiber orientation direction in a first direction) (col. 1, lines 68-72). The binder may be cured (crosslinking material) (col. 3, lines 12-14). Typical fibers and filaments which may be used in the invention include cellulose derivatives and regenerated cellulose (col. 4, lines 5-36). The structure is a porous (accommodation space) self-supporting fibrous sheet material (col. 1, lines 10-14).
It is the position of the Examiner that there is sufficient specificity in the disclosure of Koller than one of ordinary skill in the art could envision an embodiment where the fibers are cellulose fibers based on the teachings of Koller. However, in the alternative, it would have been 
With respect to the first direction being oriented with respect to a force, as discussed above in the 112(b) rejection it is unclear whether this limitation imparts structure to the claimed fiber structure. Koller teaches the claimed structure as stated in the above rejection, and therefore is interpreted as being capable of performing in the manner claimed, i.e., receiving an external force at an angle less than 45 degrees with respect to the first direction.
The limitation "wherein the fiber structure has an accommodation space that accommodates and accommodated article therein” in lines 7-9 is a use limitation and does not determine the patentability of the product, unless the use produces a structural feature of the product. The use of the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. See MPEP § 2113. Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed use because Koller teaches that the fiber material has pores, which are capable of accommodating an article, such as a filler or additive.

With respect to claims 4-5, Koller teaches all the limitations of claim 1 above. Koller further teaches the faces of the sheet material are composed essentially of fiber ends (col. 1, lines 68-72). The ends of substantially all fibers in the sheet touch at least one face, whereas both ends of a substantial number of the fibers in the sheet touch both faces (plurality of outer surfaces) (col. 1, lines 68-72). In FIG. 3 it can be seen that the pile members 33 (fibers) are substantially parallelized and oriented towards faces 34 and 34’ (outer surfaces) (FIG. 3; col. 6, lines 6-9). As outer surfaces). Therefore, the first direction of the fibers form a 0 degree angle with respect to a normal line of both faces (outer surfaces). As can also be seen in FIG. 3 the faces 34 and 34’ (outer surfaces) are the largest outer surfaces.
With respect to the outer surfaces being the outer surface to which the external force is applied, as discussed above in the 112(b) rejection it is unclear whether this limitation imparts structure to the claimed fiber structure. Koller teaches the claimed structure as stated in the above rejection, and therefore is interpreted as being capable of performing in the manner claimed, i.e., receiving an external force at an angle less than 45 degrees with respect to the first direction on an outer surface.

With respect to claim 7, Koller teaches all the limitations of claim 1 above. Koller further teaches the self-supporting sheeting may be cemented to one or more suitable backing materials (a material that is different from the cellulose fiber and the crosslinking material) (col. 3, lines 1-5).

With respect to claim 8, Koller teaches all the limitations of claim 1 above. As can be seen in FIG. 3, the composite is in a flat plate structure. As discussed in the rejection of claim 1 above, the structure comprises a selected combination of parallel filamentary structures and a binder such that the filamentary structures and binder cooperate to produce a self-supporting fibrous sheeting (laminated) (col. 1, lines 24-29). Since the fibers form the first direction and the fibers are part of the fiber structure which forms the flat plate structure, the first direction necessarily is a direction included in a plane of the first plate structure.

With respect to claim 9, Koller teaches a structure comprising a selected combination of parallel filamentary structures (fiber and plurality of fibers) and a binder such that the filamentary structures and binder cooperate to produce a self-supporting fibrous sheeting (material that binds a plurality of cellulose fibers to each other) (col. 1, lines 24-29). The faces of the sheet material are composed essentially of fiber ends (col. 1, lines 68-72). The ends of substantially all fibers in the sheet touch at least one face, whereas both ends of a substantial number of the fibers in the sheet touch both faces (a main fiber orientation direction is a first direction) (col. 1, lines 68-72). The binder may be cured (crosslinking material) (col. 3, lines 12-14). Typical fibers and filaments which may be used in the invention include cellulose derivatives and regenerated cellulose (col. 4, lines 5-36). The structure is a porous (accommodation space) self-supporting fibrous sheet material (col. 1, lines 10-14). In the method of making the sheeting, a block of parallel fibers is formed which is then impregnated with the desired binder and the sheets of the parallel fibers (plurality of combinations of fiber structures) are cut from the block (col. 2, lines 55-72). The desired angle of the filamentary structures may be achieved by varying the angle of the cut or by placing the strips in the mold at an angle (col. 2, lines 55-72).
It is the position of the Examiner that there is sufficient specificity in the disclosure of Koller than one of ordinary skill in the art could envision an embodiment where the fibers are cellulose fibers based on the teachings of Koller. However, in the alternative, it would have been obvious to the ordinary artisan to try the fibers taught by Koller in order to determine which provides the desired final composite properties such as strength, flexibility, and recyclability.
With respect to the first direction being oriented with respect to a force, as discussed above in the 112(b) rejection it is unclear whether this limitation imparts structure to the claimed 
The limitation "wherein the fiber structure has an accommodation space that accommodates and accommodated article therein” is a use limitation and does not determine the patentability of the product, unless the use produces a structural feature of the product. The use of the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. See MPEP § 2113. Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed use because Koller teaches that the fiber material has pores, which are capable of accommodating an article, such as a filler or additive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koller (US 3085922) as applied to claim 1 above, and further in view of Biesalski (US 2016/0130412).
With respect to claim 6, Koller teaches all the limitations of claim 1 above.
Biesalski teaches a fiber mat reinforced resin composite comprising a reinforcing constituent of fibers in the form of at least one mat embedded within a resin matrix (paragraph [0001]). The resin matrix comprises thermoset resin (first resin) and lignin (second resin) crosslinked with a curing agent and the fibers are natural fibers (paragraph [0010]). The fibers can be oriented or non-oriented in the mat (paragraph [0011]). The natural fibers are wood fibers, preferably cellulose fibers including cotton (paragraph [0014]). An advantage of the invention is that a fiber mat reinforced resin composite with increased ratio of bio-based materials compared to traditional composites can be produced (paragraph [0051]). Additionally, the use of lignin in the resin matrix has a beneficial effect on the compatibility of the epoxy resin with the natural fibers (paragraph [0053]). Furthermore, the fiber mat can be disposed of by burning whereby no waste material will remain from the composite because the natural fibers and the resin matrix will burn without leaving any waste material (paragraph [0055]).
Since both Koller and Biesalski teach oriented fiber resin composites comprising cellulose fibers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the binder of Koller to be the epoxy resin (first resin) and lignin (second resin) binder of Biesalski in order to provide a composite with an increased ratio of bio-based materials which bonds well to the cellulose fibers due to the presence of the lignin and can be disposed by burning without leaving any waster material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506. The examiner can normally be reached Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789